Tierney, C.J.
This is an appeal by the defendants, Henry Andreoli and Joanne Andreoli, claiming to be aggrieved by the trial court’s findings and order in which the court entered judgment for the plaintiff in the amount of $125,000. More specifically, the defendants claim to be aggrieved by the court’s rulings on their Requests for Rulings numbers 4 and 5.
Although the requests numbered 4 and 5 are labelled as requests for rulings of law, they are actually requests for findings of fact. The nature of a request must be determined from its essentials and not from its name. Castano v. Leone, 278 Mass. 429, 431 (1932).
Because the requests are for findings of fact, they are not reviewable by the Appellate Division. It is well settled that a judge is not required to pass upon requests for findings offact, and that his denial of them or hisfailure to pass upon them presents no questions of law. Stella v. Curtis, 348 Mass. 458, 461 (1965).
The trial judge in this action made detailed findings of fact upon which his rulings of law were predicated. There being no error in the court’s rulings, the decision of the trial court is affirmed.